Case 3:19-cv-01333-LAB-KSC Document 28 Filed 01/15/21 PageID.138 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     CRAFTSHACK, INC, a Delaware              No. 19cv01333-LAB-KSC
11   Corporation,
12                        Plaintiff,          ORDER GRANTING JOINT
13                                            MOTION TO DISMISS [Dkt. 27]
                 vs.
14
     KEG N BOTTLE, an unincorporated
15   entity d/b/a/ “Keg N Bottle,” and
     http://kegnbottle.com; ROBY NAJIB
16   KONJA, an individual; TONY NAJIB
     KONJA, an individual; and DOES 1
17   through 10,
18
                        Defendant.
19
20         The parties filed a joint motion to dismiss Court under Fed. R. Civ. P.
21   41(a)(1)(A)(ii). That Motion is GRANTED. Dkt. 27. This action is DISMISSED
22   WITH PREJUDICE, with each party to bear its own costs and fees.
23         IT IS SO ORDERED.
24   Dated: January 15, 2021
25
26                                       Hon. Larry Alan Burns
                                         Chief United States District Judge
27
28
                                                              19cv1333-LAB-KSC
